Citation Nr: 0937961	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-38 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUES

1.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by Orlando 
Regional Healthcare Services on February 10, 2004.  

2.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by Medical 
Center Radiology Group (SC) on February 10, 2004.  

3.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by Doctor 
M. A. on February 10, 2004.  

4.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by 
Emergency Physicians of Central Florida on February 10, 2004.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military duty from June 1978 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from letter decisions of August and 
September issued by the Department of Veterans Affairs (VA), 
VA Medical Center, in Tampa, Florida.  

The appeal is REMANDED to the Tampa VA Medical Center.  VA 
will notify the appellant if further action is required.


REMAND

The appellant has asked that the VA pay for medical services 
received by him on February 10, 2004.  The VA Medical Center 
has denied his request and he has appealed to the Board for 
review.  A closer review of the appellant's claims folder 
indicates that the appellant's accredited representative, the 
Florida Department of Veterans Affairs, has not been given 
the opportunity to review the appellant's claim and to 
proffer argument with respect to that claim.  Moreover, the 
record indicates that the Statement of the Case, issued in 
November 2004, has not been sent to the accredited 
representative, the Florida Department of Veterans Affairs.  
Because the service representative has not been given the 
opportunity to review and offer comments in support of the 
appellant's claim, and has not been provided with the 
Statement of the Case, the claim will be remanded to the 
Tampa VA Medical Center so that this may be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The Tampa VA Medical Center should 
transfer the appellant's claims file to 
the appropriate location so that an agent 
of the Florida Department of Veterans 
Affairs may be afforded the opportunity 
to review the claims file and present 
written argument on the appellant's 
behalf.  Additionally, the Tampa VA 
Medical Center should provide to the 
Florida Department of Veterans Affairs a 
copy of the November 16, 2004, Statement 
of the Case that appears in the claims 
folder.  

If it is discovered that the Florida 
Department of Veterans Affairs is no 
longer the appellant's accredited 
representative, the appellant should be 
contacted and advised that he may appoint 
another service organization as his 
representative if he so desires.  He 
should be presented with this opportunity 
and he should be provided with a VA Form 
21-22, "Appointment of Veterans Service 
Organization as Claimant's 
Representative" that he may complete and 
submit to the requisite accredited 
representative.  

If a new representative has been 
appointed, that organization should be 
provided with the above noted Statement 
of the Case, and the new organization 
should be afforded the opportunity to 
review the claims file and present 
written argument on behalf of the 
appellant.  

2.  After undertaking the above 
development, the Tampa VA Medical Center 
should provide the appellant with any 
updated Veterans Claims Assistance Act of 
2000 notice.  To help avoid future 
remand, the Tampa VA Medical Center must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further appellate consideration.  
No action is required of the appellant until he is contacted 
by the Tampa VA Medical Center.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


